An appeal is prosecuted from a decree dismissing an amended bill for divorce. The decree recites that:
". . . the amended bill of complaint is devoid of substantial allegations as to who, when, where, what and how, concerning the general allegations of misconduct charged to the defendant and the said amended bill of complaint is too loose, *Page 117 
vague, uncertain, indistinct, ambiguous, and generally drawn to take evidence thereon."
We will not recite the bill at length. It is sufficient to say that it contains a rather full, although general, account of the entire marital history together with elaborate charges of abusive acts of the wife against the husband. It is true that it does not reveal the particular dates and places where the alleged wrongs occurred, nevertheless the charges were made against one who would naturally know as much about them as the plaintiff.
The bill was not devoid of equity and required an answer.
The decree is reversed.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.